Argued April 30, 1934.
Appellants, next of kin, claim testatrix's residuary estate directed to be held in trust for charity, on the ground that the object of the charity has failed. The will provided: "All the rest and residue of said funds I give and devise and bequeath unto the Pennsylvania Trust Company, in Trust, the said Estate to be known as 'The Florence Wootten Hoff Fund,' the income thereof to be perpetually expended by the Trustee in keeping in repair and improving the wing of the Reading Hospital erected by my father John E. Wootten, deceased, known as the Annie Wootten Wing." By a codicil, dated February 16, 1921, testatrix exercised power of appointment as follows: "After the death of my husband, I order and direct the fund bequeathed by me to the Pennsylvania Trust Co. in trust to invest and pay the income therefrom to my dear Husband, Augustus W. Hoff during his life as set forth in the second paragraph of the seventh article of my said will be added and included in my residuary estate and the income to be applied as directed for the perpetual repair and improvement of the wing of the Reading Hospital known as the Annie Wootten Wing."
The Reading Hospital is a public charity conducted by a corporation of the first class. It began in a small *Page 288 
way in 1869. In 1891, the father of testatrix contributed an addition, which became known as the Wootten Wing. To minister to the growing needs of a growing community, the corporation in 1926 erected a large modern hospital building on another site. After moving into the new building, the old site with the buildings on it was sold. In the new building, as the learned court below found, "there was set apart and marked the Wootten Memorial Laboratory, intended to take the place of the Annie Wootten Wing. . . . . . In the corridor, near the entrance, has been placed a bronze plate, inscribed 'Pathological Laboratories — Memorial to Mrs. Annie Wootten'. . . . . ."*
Mrs. Hoff, the testatrix, was a daughter of the donor of the Wootten Wing. There is evidence that would indicate that, although she died after the hospital was moved, she had been feeble-minded for some years before her death; nevertheless appellants' contention must be rejected.
The general charitable intention of testatrix appears and must be given effect. Her general and primary intention — as the lower court said — was not merely "repair and improving" so much brick and mortar, but to supplement the charitable gift of her father; that his gift was represented at the moment by the Wootten Wing was merely accidental, and its destruction is, therefore, immaterial. See Act of May 9, 1889, P. L. 173, 10 P. S., section 14; Act of May 23, 1895, P. L. 114, 10 P. S., section 13; McCully's Est., 269 Pa. 122, 112 A. 159; Toner's Est., 260 Pa. 49, 103 A. 541; Kramph's Est., 228 Pa. 455,77 A. 814; Mears's Est., 299 Pa. 217, 149 A. 157; Curran's Est.,310 Pa. 434, 165 A. 842.
Decree affirmed, costs to be paid by appellants.
* The adjudication is reported in 26 Berks County Law Journal 73. *Page 289